UN|TED STATES DlSTR|CT COURT
l\/llDDLE DlSTRlCT OF FLOR|DA
TAMPA DlVlSlON
UN|TED STATES OF Al\/lERlCA,
v. CASE NO. 8207-CR-107-T-17TBl\/l

ARNOLD BELL.

 

ORDER
This cause is before the Court on:

Dl<t. 288 l\/lotion for Early Termination of Supervised Release
Dkt. 287 Status Report l\/lemorandum

Defendant Arnold Bell, gm Y, seeks early termination of supervised release

On l\/larch 11, 2008, Defendant Arno|d Bell Was sentenced on the charge
of conspiracy With intent to distribute 500 grams or more of cocaine, in violation
of 21 U.S.C. Sec. 848 to a term of imprisonment of 188 months, followed by

48 months of supervised release, and a $100.00 special assessment fee.

On l\/larch 17, 2011, Defendant Bell’s sentence Was reduced to 140 months
imprisonment Defendant Bell Was released to supervised release on July 3, 2017.

Defendant Bell’s term of supervised release is scheduled to expire on July 2, 2021.

Defendant Bell’s supervising officer at the U.S. Probation Office has
filed a l\/lemorandum Which indicates that Probation does not oppose Defendant
Be||’s l\/lotion, but requests that any grant of early termination be made effective

July 3, 2019, the halfway point of the imposed term of supervised release.

Case NO. 8207-CR-107-T-17TB|\/l

Defendant Be|l has completed more than one year of Defendant Be||’s
term of supervised release Pursuant to 18 U.S.C. Sec. 3583(e)(1), l have
considered the factors set forth in 18 U.S.C. Secs. 3553(a)(1), (a)(2)(B),
(a)(2)(C), (a)(Z)(D), (a)(4), (a)(G), and (a)(7), and determine that in this case
the termination of supervised release is Warranted and is in the interest ofjustice.

Accordingly, it is

ORDERED that pLQ §§ Defendant Arnold G. Bell’s l\/lotion for Early

Termination (Dkt. 286) is granted; however, this Order shall become effective

on July 3, 2019.

DONE and ORDERED in Chambers in Tampa, Florida on thi§$ day of
April, 2019.

 

 

 

Copies to;
All parties and counsel of record

U.S.P.O. Charles A. Barrow
_PQ _S_e_ Defendant:

Arnold G. Bell

5840 Fountain Lake Circle
Apt. 117

Bradenton, FL 32407

